Shulman, Presiding Judge.
Defendant appeals on the general grounds his conviction of the offense of armed robbery. We affirm.
There was eyewitness identification of defendant as the perpetrator of the offense charged, along with strong circumstantial evidence of his guilt. This evidence amply authorized the jury’s determination that defendant was guilty of armed robbery beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.